UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 09-2191


DAVID A. BARDES, individually as a taxpayer; and as next
friend of his two minor children, DAB and APB,

               Plaintiff – Appellant,

         v.

JOHN M. MAGERA, individually and in his official capacity as
State's Attorney for South Carolina Department of Social
Services; STATE OF SOUTH CAROLINA; CHARLESTON COUNTY SOUTH
CAROLINA; COUNTY COUNCIL OF CHARLESTON SOUTH CAROLINA; MCROY
CANTERBURY, JR., individually and in his official capacity
as Administrator for Charleston County; KATHLEEN M. HAYES,
individually and in her official capacity as the South
Carolina Department of Social Services State Director; JAMES
A. CANNON, JR., individually and in his official capacity as
Sheriff of Charleston County South Carolina; CORRECT CARE
SOLUTIONS, LLC; Hon. R. WRIGHT TURBEVILLE, individually and
in his official capacity as a Judge of the State of South
Carolina; Hon. JOCELYN B. CATE, individually and in her
official capacity as a Judge of the State of South Carolina;
Hon. PAUL W. GARFINKEL, individually and in his official
capacity as a Judge of the State of South Carolina; JULIE J.
ARMSTRONG, individually and in her official capacity as
Clerk of the Courts for the Charleston Judicial Center;
WISHART NORRIS HENNINGER AND PITTMAN PA; WADE HARRISON,
Esq., individually and in his official capacity as officer
within any court of law,

               Defendants – Appellees,

         and

ODESSA WILLIAMS, individually and in her official capacity
as Charleston County Department of Social Services Director,

               Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cv-00487-PMD-RSC)


Submitted:   March 16, 2010              Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Bardes, Appellant Pro Se.         Stephanie Pendarvis
McDonald, SENN, MCDONALD & LEINBACK, LLC, Charleston, South
Carolina, Amanda R. Maybank, MAYBANK LAW FIRM, LLC, Charleston,
South Carolina, Pamela Suzanne Duffy, Molly Anne Whitlatch,
WISHART, NORRIS, HENNINGER & PITTMAN, PA, Burlington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           David A. Bardes seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and   dismissing       all    but    one    of    Bardes’s    claims   and    attendant

defendants.       This       court    may    exercise       jurisdiction     only    over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial         Indus.    Loan    Corp.,    337 U.S. 541,

545-47 (1949).         The order Bardes seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense   with        oral    argument          because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                             3